I think the law applicable to the facts is correctly announced in the opinion of Judge ANDERSON. I am not prepared to say that some of our anti-trust statutes do not prohibit specific acts whether inimical to the public or not; neither do I desire to express an opinion, or an intimation, that section 198 of the Constitution limits the power of the legislature in enacting anti-trust legislation; nor to express any opinion as to whether the legislature is not the sole judge of what is and what is not inimical to the public welfare, or whether it is a *Page 257 
judicial question in which the opinion of the legislature is reviewable. I prefer to withhold any announcement on each of these questions until they shall be properly presented for decision.